 Fill in this information to identify the case:
 Debtor name Fourteenth Avenue Cartage Company, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AT&T                                                                                                                                                                     $59,232.19
 c/o Bankruptcy
 4331
 Communications Dr.
 Floor 4W
 Dallas, TX 75211
 Bank of America    Bankruptcy                                   Trailer Leasing                                                                                          $34,077.96
                    Department


                                 1-402-602-8558
 Blue Cross Blue                                                 Employee Health                                                                                          $22,722.01
 Shield                                                          Insurance
 415 E Jefferson                 855-237-3501
 Avenue
 Detroit, MI 48226
 CAPITAL ALLIANCE                Tom Varga                       Trailer Leasing        Contingent                                                                      $441,642.55
 CORPORATION                                                                            Unliquidated
 6246 W Sternes Rd                                                                      Disputed
 Ottawa Lake, MI                 734-854-8080
 49267
 COMPASS LEASE                   Vince Antonopulos Trailer Leasing                                                                                                        $52,600.00
 LLC
 29171 Goddard Rd                vince@compasslea
 Romulus, MI 48174               se.com
                                 <vince@compassle
                                 ase.com>;
                                 (734) 216-1247
 DICKINSON FLEET                 Jennifer Small     Equipment                                                                                                             $15,985.85
 ENTERPRISES                                        Maintenance
 1000 John R Suite               jsmall@dickisonfle
 110                             etservices.com
 Troy, MI 48083                  313-363-5113
 DRIVER LOGISTICS                Mark Morey         Contract Labor                                                                                                        $30,227.10
 19500 Middlebelt Rd
 Suite 350           mmorey@driverlog
 Livonia, MI 48152   istics.com
                     248-474-6100

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                     19-54128-mbm                     Doc 3          Filed 10/03/19           Entered 10/03/19 16:21:50                           Page 1 of 3
 Debtor    Fourteenth Avenue Cartage Company, Inc.                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 FIRST BANKCARD                  Bankruptcy                      Credit Card                                                                                              $47,631.06
 1620 Dodge St                   Department
 Omaha, NE 68197

                                 1-888-295-5540
 FLYERS ENERGY                                                   Trade Debts                                                                                            $125,291.94
 633 West Wisconsin
 Avenue                          (414) 271-8833
 Suite 1800
 Milwaukee, WI
 53203
 GROUND CONTROL                  Douglas Nicholl                 Grounds                                                                                                  $49,836.00
 PROPERTY                                                        Maintenance
 SERVICES                        nicholld@groundc
 13250 Rotunda Dr                ontrolps.com
 Suite D                         (313) 727-9710
 Dearborn, MI 48120
 KITCH DRUTCHAS                  Andrew Harris,                  Professional                                                                                             $65,374.94
 WAGNER                          Esq.                            Services
 VALITUTTI &
 SHERBR                          andrew.harris@kitc
 1 Woodward Ave                  h.com
 Suite 2400                      313-965-7991
 Detroit, MI 48226
 MIES AND                        Mr. James Mies                  Professional                                                                                           $157,558.00
 COMPANY INC                                                     Services
 1064 Oxford                     jemies@miesandco
 Birmingham, MI                  mpany.com
 48009                           248-766-7884
 PENSKE TRUCK                    Toddra Labadie   Truck Leasing                                                                                                         $553,461.33
 LEASING
 2675 Morgantown                 toddra.labadie@pe
 Road                            nske.com
 Reading, PA 19603               313-414-4478
 RKA PETROLEUM                   Dan Ranks                       Trade Debts                                                                                            $249,760.72
 COMPANIES
 28340 Wick Road                 ranksd@rkapetrole
 Romulus, MI 48174               um.com
                                 (734) 946-2199
 TAILORED                        Brian Ellisbrian  Trade Debts                                                                                                            $24,476.58
 LOGISTICS
 SOLUTIONS                       brian@tailoredlogi
 375 83rd St                     stics.com
 Willowbrook, IL                 (630) 887-4470
 60527
 TRAILER X-PRESS                 TRAILER X-PRESS                 Trailer Leasing                                                                                          $58,000.00
 INC                             INC
 7979 Division
 Avenue South                    mwellman@trailere
 Grand Rapids, MI                quitment.com
 49548                           (616) 248-0600



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                     19-54128-mbm                     Doc 3          Filed 10/03/19           Entered 10/03/19 16:21:50                           Page 2 of 3
 Debtor    Fourteenth Avenue Cartage Company, Inc.                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TRANSFORCE INC. TRANSFORCE INC.                                 Contract Drivers                                                                                       $421,814.06
 7445 Allen Rd Suite
 104                  tolsen@transforce.
 Allen Park, MI 48101 com
                      (313) 388-4900
 TRILLIUM DRIVERS Kathleen Herrick                               Contract Drivers                                                                                       $324,814.06
 21140 Allen Rd
 Trenton, MI 48183    kherrick@trilliumdr
                      ivers.com
                      (734) 258-7620
 WALSH SERVICE        Dave Kennedy                               Trade Debts                                                                                              $78,000.00
 SOLUTIONS
 5706 Saddle Club
 Drive                866-977-3835
 Kalamazoo, MI
 49009
 WELLS FARGO          James Owens                                Alleged                Contingent                                                                      $462,292.37
 EQUIPMENT                                                       Deficiency on          Unliquidated
 FINANCE INC          james.owens@well                           Judgment               Disputed
 MAC N9300-100 600 sfargo.com
 South 4th Street     215-670-6166
 Minneapolis, MN
 55415




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                     19-54128-mbm                     Doc 3          Filed 10/03/19           Entered 10/03/19 16:21:50                           Page 3 of 3
